4/14/2020                                        Texas Department
                    Case 4:20-cv-01115 Document 29-1     Filed on of Criminal
                                                                      04/15/20Justice in TXSD Page 1 of 2




    April 14, 2020

    COVID-19 TDCJ Update

    The Texas Department of Criminal Justice (TDCJ) is saddened to learn of the death of an offender that may be
    related to the COVID-19 virus.

    An offender death from the Pack Unit in Navasota is under investigation to determine if it is connected to COVID-
    19. Early Saturday morning April 11, 2020, 62-year-old Leonard Clerkly had difficulty breathing and was
    transported by EMS to Grimes County Hospital where life saving measures continued. Clerkly was pronounced
    dead at 5:25 a.m. Preliminary autopsy results suggest a preliminary cause of death of viral pneumonia due to
    COVID-19 with other contributing factors. Like all in-custody deaths, this death is under investigation, and the
    cause of death is pending final autopsy results. Clerkly had served 5 years, 7 months and 11 days of a life
    sentence for Aggravated Sexual Assault of a Child under 14 out of Tarrant County.

    No other offenders or staff at the Pack Unit have tested positive for COVID-19 at this time.

    In all there have been 97 TDCJ employees, staff or contractors and 236 offenders in custody who have tested
    positive for COVID-19.

    A complete list of data is available at www.tdcj.texas.gov/covid-19/offender_mac.html.




https://www.tdcj.texas.gov/covid-19/index.html                                                                          1/2
4/14/2020                                        Texas Department
                    Case 4:20-cv-01115 Document 29-1     Filed on of Criminal
                                                                      04/15/20Justice in TXSD Page 2 of 2




    Helpful Links:

    Texas Department of State Health Services (DSHS) - News Updates COVID-19
    Texas Department of State Health Services (DSHS) - Texas Case Counts Map
    Centers for Disease Control and Prevention (CDC)- Coronavirus (COVID-19)
    CDC Coronavirus Disease 2019 (COVID-19) - World Map
    Facebook
    Instagram
    Twitter
    YouTube


                      Texas Department of Criminal Justice | PO Box 99 | Huntsville, Texas 77342-0099 | (936) 295-6371




https://www.tdcj.texas.gov/covid-19/index.html                                                                           2/2
